Proceeding pursuant to CPLR article 78 to review a determination of the respondent Marasco, dated August 6, 1984, denying petitioner’s application for a pistol license.
Determination confirmed and proceeding dismissed on the merits, without costs or disbursements.
The order of respondent Marasco was supported by substantial evidence in the record and was neither arbitrary nor capricious (see, Matter of Jenkins v Martin, 99 AD2d 811; Matter of David H., 96 Misc 2d 117). Good cause existed for the denial of the license (see, Penal Law § 400.00 [1]). Mollen, P. J., Eiber, Kunzeman and Kooper, JJ., concur.